Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/317015 has claims 19-35 pending.

Priority /Filing Date
2.	The present application is a continuation of application 15/776,774, filed on May 16, 2018, currently issued US Patent 11034929, which claims priority to United States provisional application no. 62/257,196, filed on November 18, 2015, and is related to co-pending United States provisional applications nos. 62/141,183, filed on March 31, 2015; 62/141,187, filed on March 31, 2015; 62/141,191, filed on March 31, 2015; and 62/141,196, filed on March 31, 2015

Information Disclosure Statement
3.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated June 24, 2021 and July 20, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Claim Objections
4. 	Claims 33-35 are objected to because of the following informalities: 
Claim 33: Where it recites “wherein the instructions for scheduling utilize the results of the simulation to schedule the operation of imaging” should be written  as “wherein the instructions for utilizing the results of the simulation to schedule the operation of imaging” for clear understanding and clarity.
Claim 34: Where it recites “The instrument of claim 14” should be written  as “The instrument of claim 32” for clear understanding and clarity.
Claim 35: Where it recites “The instalment of claim 19,” should be written  as “The  instrument of claim 19,”
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11034929. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘929 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 19-25, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gary Paul Magnant hereafter Magnant (Pub. No.: US 2014/0271571 A1).

Regarding Claim 19, Magnant teaches a cell culture incubator instrument (Magnant: abstract) comprising:
an electrically controllable imager (Magnant: [0054]);
an electrically controllable transfer device for moving a cell culture vessel into and out
of the image (Magnant: [0040], [0054], [0123], [0125]);
a processor (Magnant: [0119]); and
a non-transitory computer-readable medium having instructions stored thereon (Magnant: [0119]) that define at least one protocol (Magnant: [0040], [0112]) and that, when executed by the processor (Magnant: [0119]), enable the processor to:
generate a schedule regarding operation of the transfer device and the imager to schedule at least one of the number of images and the frequency of imaging of the cell culture vessel (Magnant: [0128]).

Regarding Claim 20, Magnant teaches the instrument of claim 19, further comprising a network connection and wherein the instructions enable the processor to transmit images of the cell culture vessel externally of the incubator and over the network connection (Magnant: [0128]).

Regarding Claim 21, Magnant teaches the instrument of claim 19, wherein the instructions include at least one conditional action that specifies activation of at least one electrically controllable resource in response to a satisfied condition (Magnant: [0130]).

Regarding Claim 22, Magnant teaches the instrument of claim 19, wherein the instructions include at least one range-bound conditional action specifying the activation of at least one electrically controllable resource in response to a condition falling within a predetermined range (Magnant: [0129]).

Regarding Claim 23, Magnant teaches the instrument of claim 19, wherein the instructions include at least one self- modifying conditional action changing at least one of the actions specified by the conditional action or the condition of the conditional action in response to data received by the processor (Magnant: [0129]).

Regarding Claim 24, Magnant teaches the instalment of claims 21, wherein the condition comprises at least one of a cell type and an action performed by at least one electrically controllable resource (Magnant: [0141]; See also [0119]-[0122] and Figure 2).

Regarding Claim 25, Magnant teaches the instrument of claim 19, wherein the processor learns by using image data from at least one previous protocol run to modify a future protocol run (Magnant: [0127]-[0129]).

Regarding Claim 30, Magnant teaches the instrument of claims 19, further comprising at least one user input device, and wherein the instructions provide for receiving an input from said at least one user input device (Magnant: [0125]).

Regarding Claim 31, Magnant teaches the instrument of claim 19, wherein the processor is in communication with and receives machine state data from a database to merge data regarding imaging into an executable protocol (Magnant: [0124], [0112], [0128]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 26-27 are rejected under 35 U.S.C. 103 as being obvious over Gary Paul Magnant hereafter Magnant (Pub. No.: US 2014/0271571 A1), in view of Drake et al. hereafter Drake (Pub. No.: US 2005/0260743 A1).

Regarding Claim 26, Magnant teaches the instrument of claim 19 and scheduled operation of an imaging operation (Magnant: [0054], [0055]) but fails to teach wherein the instructions provide for rescheduling a previously scheduled operation.
However, Drake teaches wherein the instructions provide for rescheduling a previously scheduled operation (Drake: [0256]: an important part of the user interface is the forward view of system utilization. This is displayed module by module, and show how busy the different modules are predicted to be, giving a forward view of several weeks. From this, the user is able to identify any potential resource conflicts. e.g. too much work in the time available on that module, and is able to reschedule processing to minimize the impact of this).  
Magnant and Drake are analogous art because they are from the same field of endeavor. They both relate to methods of culturing cells.
It would have been obvious to one of ordinary skill in the art to have modified the system of Magnant by including the rescheduling functionality of Drake because the modification would provide means for examining the resulting schedule to determine system resource conflicts.

Regarding Claim 27, Magnant and Drake teach the instrument of claim 26. 
Drake further teaches wherein the instructions provide for rescheduling a previously scheduled operation (Drake: [0256]: the user is able to identify any potential resource conflicts--e.g. too much work in the time available on that module-and is able to reschedule processing to minimize the impact of this). 
Magnant further teaches in response to a user action (Magnant: [0129]: In another example, the user can select a desired level of feed for the cell culture. For example, the user can select a desired concentration, or a minimum concentration, of feed present in the cell culture's environment. When the concentration of feed drops below the desired or minimum level, the fluidic manifold 220 flows additional feed into the cassette).
Motivation to combine Magnant and Drake is same here as in claim 26.

8. 	Claims 28-29 are rejected under 35 U.S.C. 103 as being obvious over Gary Paul Magnant hereafter Magnant (Pub. No.: US 2014/0271571 A1), in view of Spahn et al. hereafter Spahn (Pub. No.: US 2018/0101643 A1).

Regarding Claim 28, Magnant teaches the instrument of claim 19; Magnant further discloses wherein at least one prerequisite operation is performed in preparation for a protocol execution and wherein the prerequisite operation prompts a user for an input and wherein the processor is configured to substitute an input (Magnant: [0130]-[0134]).
Magnant do not explicitly disclose an input using heuristics.
Spahn discloses an input using heuristics (Spahn: [0064]).
Magnant and Spahn are analogous art because they are from the same field of endeavor. They both relate to methods of culturing cells.
It would have been obvious to one of ordinary skill in the art to have modified the system of Magnant by including the heuristics sampling of Spahn because the modification would provide means for utilization of computational tools to optimize biopharmaceutical production of proteins of therapeutic relevance.

Regarding Claim 29, Magnant teaches the instrument of claim 19, Magnant further discloses wherein during a protocol execution a user is prompted for an input and wherein the processor is configured to substitute an input (Magnant: [0130]-[0134]).
Magnant do not explicitly disclose an input using heuristics.
Spahn discloses an input using heuristics (Spahn: [0064]])
Motivation to combine Magnant and Spahn is same here as in claim 28.

9. 	Claims 32-34 are rejected under 35 U.S.C. 103 as being obvious over Gary Paul Magnant hereafter Magnant (Pub. No.: US 2014/0271571 A1), in view of Robin Ng hereafter Ng (Pub. No.: US 2015/0010898 A1).
Regarding Claim 32, Magnant teaches the instrument of claim 19, and scheduling an imaging operation (Magnant: [0054], [0055]), but fails to teach wherein the instructions provide for simulating the scheduled operation.
However, Ng teaches the instructions provide for simulating the scheduled operation (Ng: [0080]).
Magnant and Ng are analogous art because they are from the same field of endeavor. Both of them relate to methods of culturing cells.
It would have been obvious to one of ordinary skill in the art to have modified the system of Magnant by including the Monte Carlo simulated functionality of Ng because the modification would provide the ability to monitor or ensure batch-to-batch consistency or quality, to determine whether to accept or reject a batch of protein preparation, or to guide or control of a step in protein production, e.g., by evaluating a characteristic associated with protein production (e.g., associated with culture media or culture media preparation) to a reference, e.g., a preselected value.

Regarding Claim 33, Magnant and Ng teach the instrument of claim 32. 
Ng further teaches wherein the instructions for utilizing the results of the simulation (Ng: [0165]).
Motivation to combine Magnant and Ng is same here as in claim 32.

Regarding Claim 34, Magnant and Ng teach the instrument of claim 32. 
Ng further teaches wherein the simulation of the scheduled operation utilizes at least one of Monte Carlo simulations and non-stochastic simulations (Ng: [0080], [0165]).
Motivation to combine Magnant and Ng is same here as in claim 32.

10. 	Claim 35 is rejected under 35 U.S.C. 103 as being obvious over Gary Paul Magnant hereafter Magnant (Pub. No.: US 2014/0271571 A1), in view of Hammons et al. hereafter Hammons (Pub. No.: US 2011/0207209 A1).

Regarding Claim 35, Magnant teaches the instrument of claim 19, but fails to teach wherein the instructions for scheduling operation utilize at least one of scheduling algorithms and scheduling heuristics selected from the group consisting of task priority heuristics, task duration heuristics, improvement heuristics, and approximate solution-based heuristics.
However, Hammons teaches wherein the instructions for scheduling operation utilize at least one of scheduling algorithms and scheduling heuristics selected from the group consisting of task priority heuristics, task duration heuristics, improvement heuristics, and approximate solution-based heuristics (Hammons: [0527]: At 4634, the culture system 102, 3500 or control subsystem 3578 may generate a time based algorithm to perform the new culturing protocol being defined. For example, the culture system 102, 3500 or control subsystem 3578 may define a set of operations and/or operational parameters; [0528]: At 4636, the culture system 102, 3500 or control subsystem 3578 presents the newly defined culturing protocol to the user for evaluation. For example, the culture system 102, 3500 or control subsystem 3578 may present the newly defined culturing protocol as a series of operations with specific conditions or parameters specified for each operation. Such may be set out in a timeline type fashion).
Magnant and Hammons are analogous art because they are from the same field of endeavor. They both relate to methods of culturing cells.
It would have been obvious to one of ordinary skill in the art to have modified the system of Magnant by including the scheduling algorithm of Hammons because the modification would automate various aspects of culturing or growth of biological materials such as cells, and/or analysis of such biological materials.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henon et al. (Pub. No.: US 2013/0244322 A1) teaches an automated apparatus of cell culture having tanks of culture medium, of growth factors and of cells to be cultured, an incubator having a thermo stated enclosure which houses a cell culture vessel, and control computer system.
Nozaki et al.  (Pub. No.: US 2016/0017271 A1) teaches a culture vessel holding a biological sample therein, a heat storage portion holding the culture vessel, and a heat insulation portion surrounding the heat storage portion.
Shuler et al. (Pub. No.: US 2012/0214189 A1) conceptually presents a device, in vitro cell cultures, systems, and methods for microscale cell culture analogous (CCA) device.
Petronis et al. ("Transparent polymeric cell culture chip with integrated temperature control and uniform media perfusion",BioTechniques, 2006, pp 368-375) teaches laser micromachining and thermal bonding to fabricate an optically transparent, low-cost polymeric chip for long-term online cell culture observation under controlled conditions. The chip incorpo-rated a microfluidic flow equalization system, assuring uniform perfusion of the cell culture media throughout the cell culture cham-ber.
Triaud et al. ("Evaluation of Automated Cell Culture Incubators", The Association for Laboratory Automation, 2003, pp 82-86) focused on automated cell culture incubators. It emphasizes the impact of automation on throughput and environmental controls (temperature, humidity, and CO2) and proposes some basic protocols to check these functions.

12.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146